State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     520032
________________________________

In the Matter of DANIEL
   WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Egan Jr., Rose and Devine, JJ.

                               __________


     Daniel Williams, Pine City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating
various prison disciplinary rules. The Attorney General has
advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been ordered refunded to petitioner's inmate
account. In view of this, and given that petitioner has received
all of the relief to which he is entitled, the proceeding is
                              -2-                  520032

dismissed as moot (see Matter of Rivas v New York State Dept. of
Corr. & Community Supervision, 125 AD3d 1031 [2015]; Matter of
Laliveres v Prack, 125 AD3d 1029, 1029 [2015]).

     Peters, P.J., Egan Jr., Rose and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court